988 F.2d 124
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Norman W. OLSEN, Defendant-Appellant.
No. 92-35513.
United States Court of Appeals, Ninth Circuit.
Submitted Feb. 22, 1993.*Decided March 5, 1993.

Appeal from the United States District Court for the Western District of Washington;  Nos.  CR-89-29-WLD, CV-92-404-WLD, William L. Dwyer, District Judge, Presiding.
W.D.Wash.
AFFIRMED.
Before GOODWIN, SCHROEDER and CANBY, Circuit Judges.


1
MEMORANDUM**


2
Norman W. Olsen, a federal prisoner, appeals pro se the district court's order denying his request for transcripts of his criminal trial.   Olsen contends that he was entitled to transcripts even though he had yet not filed a 28 U.S.C. § 2255 motion to vacate his sentence.   We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

28 U.S.C. § 753(f) provides as follows:

3
Fees for transcripts furnished in proceedings brought under section 2255 of this title to persons permitted to sue or appeal in forma pauperis shall be paid by the United States out of money appropriated for that purpose if the trial judge or a circuit judge certifies that the suit or appeal is not frivolous and that the transcript is needed to decide the issue presented by the suit or appeal.


4
Section 753(f) does not authorize the district court to order payment for transcripts if the defendant has not yet filed a section 2255 motion.   United States v. MacCollom, 426 U.S. 317, 321 (1976).   Accordingly, we affirm the district court's order.


5
As the district court instructed Olsen, to obtain transcripts, he first must file a section 2255 motion.   After he files a section 2255 motion, the district court will decide whether he has also met the other conditions for obtaining transcripts at government expense under 28 U.S.C. § 753(f).


6
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3